DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 23 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The previous rejection has been overcome in view of the cancelation of claim 33. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7, 14-16, 22-28, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gregorio 2003/0101683 in view of Backman 2004/0045619 and Winters 7,802,445.
As to claims 1 and 34, Gregorio discloses an insulated pipe [0025] for heat distribution [0008] comprising a single innermost pipe 1 and a flexible vacuum insulation panel 2 surrounding the first single inner pipe; see Fig. 5 for example. However, Gregorio does not disclose a specific type of pipe, diameter of pipe or an outer jacket. Backman discloses a pipe for heat water applications comprising PEX having a diameter of 7mm to 152mm. It would have been obvious to one of ordinary skill in the art to use a piping as disclosed in Backman as the piping in Gregorio since this involves a simple substitution of one known 
As to claims 3 and 30, Backman teaches a barrier film 38, 40 of EVOH, aluminum foil, etc. [0040] on the outer portion of his pipe which would ultimately end up being disposed between the piping and the insulation in the combined prior art product. This barrier film 40 will be in contact with the pipe 1 since it is the outer layer of the pipe, and will be in contact with the vacuum insulation panel 2 since the barrier film is on the outer surface of the pipe and the vacuum panel is wrapped directly on the pipe.
As to claim 5, Gregorio discloses this feature in [0007].
As to claims 6 and 7, Fig. 5 of Gregorio discloses these features.
As to claims 14-16 and 25 and 26, it would have been obvious to one of ordinary skill in the art to select materials and adjust the thicknesses of the materials in the product of the combined prior art of Winters and Gregorio to produce a product with the claimed thermal properties depending on end use insulating requirements since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to claim 22, Backman discloses this feature at [0038] and [0040].
As to claim 23, Backman discloses this feature in the Abstract.
As to claim 24, Gregorio discloses this feature in [0007].
As to claim 27, Gregorio discloses this feature, for example in the Abstract, and this feature is a well-known feature of vacuum insulation panels.
As to claim 28, Gregorio discloses a powdery filling material in [0012] and [0027]. The powdery material is considered to be loose to a degree since the product is flexible enough to be wrapped around .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gregorio 2003/0101683 in view of Backman 2004/0045619 and Winters 7,802,445 as applied to claims 1, 3, 5-7, 14-16, 22-28, 30 and 34 above, and further in view of WO 95/00797. The combined prior art of Gregorio, Winters and Backman discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose the use of flexible foam beneath the outer jacket of the product. WO 95/00797 discloses the use of foam 7 beneath an outer jacket of pipe insulation to fill in the spaces between the pipe and the outer jacket; see the Abstract. It would have been obvious to one of ordinary skill in the art to use foam to fill in the spaces beneath the outer jacket of the insulation in the combined prior art of Winters and Gregorio in view of WO 95/00797 to improve insulating properties. As to the use of “flexible” foam, Winters discloses that his pipes may be flexible; see col. 5, lines 16-18. Therefore, it would have been obvious to one of ordinary skill in the art to use a flexible foam as the foam material in the combined prior art product of Gregorio, Winters, Backman and WO 95/00797.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gregorio 2003/0101683 in view of Backman 2004/0045619 and Winters 7,802,445 as applied to claims 1, 3, 5-7, 14-16, 22-28, 30 and 34 above, and further in view of applicant’s acknowledged state of the art (AK). The combined prior art of Gregorio, Winters and Backman discloses the invention substantially as claimed; see the above rejection. However, the combined prior art of Gregorio, Winters and Backman does not disclose
the presence of a filter material in the core of the vacuum panel. AK discloses that it is well-known in the vacuum insulation panel art to use a filter material when processing the powdery core material; see page 4, lines 16 through page 5, line 29. Therefore, it would have been obvious to one of ordinary skill in the art to use a filter in the core of the vacuum panel in the combined prior art of Gregorio, Winters and Backman in view of AK in order to aid in processing the powdery core material.

s 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gregorio 2003/0101683 in view of Backman 2004/0045619 and Winters 7,802,445 as applied to claims 1, 3, 5-7, 14-16, 22-28, 30 and 34 above, alone or further in view of Gregorio 2003/01 24300, hereafter Gregorio (300). The combined prior art of Gregorio, Winters and Backman discloses the invention substantially as claimed; see the above rejection. However, the combined prior art of Gregorio, Winters and Backman does not disclose grooves in the envelope of the vacuum insulation panel. Placing grooves in a product to aid in folding the product is a well-known scientific principle. Therefore, it would have been obvious to one of ordinary skill in the art to groove the envelope in the product of the combined prior art product of Winters and Gregorio (683) to promote folding of the insulation around a pipe. Furthermore, Gregorio (300) discloses placing grooves in the envelope of a vacuum insulating panel used to wrap around and insulate pipe; see [0005] and [0022], Therefore, it would have been obvious to one of ordinary skill in the art to provide grooves in the envelope of the product of the combined prior art of Winters and Gregorio (683) in view of Gregorio (‘300) in order to assist in wrapping the insulation around the pipe. Regarding the direction in which the grooves extend, it would be logical for one skilled in the art to place the grooves to run longitudinally or in the same direction as the pipe extends. Gregorio (‘683) in [0031] suggests making the length L of the insulation as long as the pipe. This clearly suggests making the length LI of the vacuum insulation greater than the width L2 which will result in the grooves extending in a direction of greatest length of the vacuum insulation panel as set forth in claim 31. Regarding the spacing of the grooves, it would be logical to assume that the closer the spacing of the grooves the more flexible the envelope. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the spacing of the grooves to any amount, such as to between 1 and 3 centimeters, in the prior art product to produce a
desired degree of flexibility in the envelope in the absence of unexpected results attributable to the claimed spacing.

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. Applicant argues “The intermediate PEX layer 34 of Backman cannot be equated to the single innermost pipe of claim 1 that can comprise PEX. As illustrated in Fig. 3 and as described in .
Concerning claim 30, applicant argues that “the rejection equates the barrier film 38 of Backman with the diffusion barrier as recited in claim 30. However, Fig. 3 and paragraph [0040] of Backman clearly teach that the barrier layer 38 (i) does not contact the (innermost) core layer 32, (11) does not contact a flexible vacuum insulation panel and (iii) is not located between the (innermost) core layer 32 and a flexible vacuum insulation panel, as required by claim 30”. This is not entirely correct.  The rejection of claim 30 states that Backman teaches a barrier film 40 of EVOH, aluminum foil, etc. [0040] on the outer portion of his pipe which would ultimately end up being disposed between the piping and the insulation in the combined prior art product. This barrier film 40 will be in contact with the pipe 1 since it is the outer layer of the pipe, and will be in contact with the vacuum insulation panel 2 since the barrier film is on the outer surface of the pipe and the vacuum panel is wrapped directly on the pipe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783